UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-06336 Franklin Templeton International Trust (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: 650 312-2000 Date of fiscal year end: 10/31 Date of reporting period: 7/31/14 Item 1. Schedule of Investments. Franklin Templeton International Trust Statement of Investments, July 31, 2014 (unaudited) Franklin India Growth Fund Shares Value Common Stocks (Cost $1,505,544) 2.2% IT Services 2.2% a Cognizant Technology Solutions Corp., A (United States) 40,000 $ 1,962,000 Mutual Funds (Cost $62,151,654) 97.4% Diversified Financial Services 97.4% a FT (Mauritius) Offshore Investments Ltd. (India) 7,093,922 86,374,335 Total Investments (Cost $63,657,198) 99.6% 88,336,335 Other Assets, less Liabilities 0.4% 377,400 Net Assets 100.0% $ 88,713,735 a Non-income producing. Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Templeton International Trust Statement of Investments, July 31, 2014 (unaudited) Franklin World Perspectives Fund Industry Shares/Units Value Common Stocks and Other Equity Interests 97.2% Australia 2.1% Amcor Ltd. Containers & Packaging 9,730 $ 94,319 Australia & New Zealand Banking Group Ltd. Banks 666 21,027 BHP Billiton Ltd. Metals & Mining 2,984 107,272 Brambles Ltd. Commercial Services & Supplies 9,590 84,049 Coca-Cola Amatil Ltd. Beverages 4,441 38,427 Commonwealth Bank of Australia Banks 835 64,994 Computershare Ltd. IT Services 8,517 104,091 CSL Ltd. Biotechnology 1,272 80,153 FlexiGroup Ltd. Consumer Finance 8,140 28,370 Fortescue Metals Group Ltd. Metals & Mining 11,565 52,883 Woolworths Ltd. Food & Staples Retailing 1,899 65,214 WorleyParsons Ltd. Energy Equipment & Services 1,835 30,698 771,497 Belgium 1.0% Anheuser-Busch InBev NV Beverages 3,282 355,848 Brazil 0.9% Ambev SA Beverages 6,000 41,403 Arteris SA Transportation Infrastructure 4,000 30,737 Banco Santander Brasil SA Banks 4,600 30,871 BB Seguridade Participacoes SA Insurance 2,600 37,898 BM&F BOVESPA SA Diversified Financial Services 2,300 12,266 BRF SA Food Products 1,600 39,104 CETIP SA Mercados Organizados Capital Markets 2,300 32,148 Cielo SA IT Services 1,800 32,895 Estacio Participacoes SA Diversified Consumer Services 2,400 29,751 Sul America SA Insurance 6,100 36,667 323,740 Canada 4.8% Agrium Inc. Chemicals 300 27,354 Alimentation Couche-Tard Inc., B Food & Staples Retailing 825 22,582 ARC Resources Ltd. Oil, Gas & Consumable Fuels 300 8,267 Bank of Montreal Banks 700 52,185 Bank of Nova Scotia Banks 950 64,495 Bonavista Energy Corp. Oil, Gas & Consumable Fuels 1,575 20,371 Brookfield Asset Management Inc., A Real Estate Management & Development 1,700 75,850 Calfrac Well Services Ltd. Energy Equipment & Services 950 18,170 Canadian Imperial Bank of Commerce Banks 900 83,556 Canadian National Railway Co. Road & Rail 1,475 98,622 Canadian Natural Resources Ltd. Oil, Gas & Consumable Fuels 1,550 67,579 Canadian Pacific Railway Ltd. Road & Rail 1,100 208,945 Canadian Pacific Railway Ltd. Road & Rail 250 47,546 Cenovus Energy Inc. Oil, Gas & Consumable Fuels 1,250 38,401 Enbridge Inc. Oil, Gas & Consumable Fuels 1,475 72,319 Franco-Nevada Corp. Metals & Mining 550 31,124 Gildan Activewear Inc. Textiles, Apparel & Luxury Goods 250 14,652 IGM Financial Inc. Capital Markets 575 27,132 Keyera Corp. Oil, Gas & Consumable Fuels 200 14,974 MacDonald Dettwiler and Associates Ltd. Aerospace & Defense 640 47,835 Major Drilling Group International Inc. Metals & Mining 2,200 18,143 Manulife Financial Corp. Insurance 1,250 25,547 Metro Inc., A Food & Staples Retailing 700 45,648 Mullen Group Ltd. Energy Equipment & Services 650 16,641 a Nuvista Energy Ltd. Oil, Gas & Consumable Fuels 4,475 41,090 Onex Corp. Diversified Financial Services 300 17,461 Potash Corp. of Saskatchewan Inc. Chemicals 900 31,958 Power Corp. of Canada Insurance 1,525 44,876 Power Financial Corp. Insurance 1,300 41,904 Quarterly Statement of Investments| See Notes to Statements of Investments. Franklin Templeton International Trust Statement of Investments, July 31, 2014 (unaudited) (continued) Rogers Communications Inc., B Wireless Telecommunication Services 1,000 39,059 Royal Bank of Canada Banks 975 71,970 Saputo Inc. Food Products 350 21,726 Savanna Energy Services Corp. Energy Equipment & Services 3,650 26,685 SNC-Lavalin Group Inc., A Construction & Engineering 1,000 52,837 Sun Life Financial Inc. Insurance 400 15,253 The Toronto-Dominion Bank Banks 1,250 65,381 Thomson Reuters Corp. Media 2,000 75,568 a Tourmaline Oil Corp. Oil, Gas & Consumable Fuels 400 18,834 TransCanada Corp. Oil, Gas & Consumable Fuels 1,225 61,466 1,774,006 Chile 0.2% a db x-trackers MSCI Chile TRN Index UCITS ETF Foreign Equity 17,021 62,033 China 2.1% a Baidu Inc., ADR Internet Software & Services 702 151,667 a China Huishan Dairy Holdings Co. Ltd. Food Products 118,000 26,797 China Merchants Bank Co. Ltd., H Banks 49,502 101,174 China Overseas Land & Investment Ltd. Real Estate Management & Development 40,000 123,094 China Resources Land Ltd. Real Estate Management & Development 12,000 28,211 China Shenhua Energy Co. Ltd., H Oil, Gas & Consumable Fuels 17,000 50,560 Dongfeng Motor Group Co. Ltd., H Automobiles 28,000 50,218 Haitian International Holdings Ltd. Machinery 7,000 16,402 Hengan International Group Co. Ltd. Personal Products 5,000 53,741 Minth Group Ltd. Auto Components 4,000 7,701 PetroChina Co. Ltd., H Oil, Gas & Consumable Fuels 40,000 52,541 Shenzhou International Group Holdings Ltd. Textiles, Apparel & Luxury Goods 5,000 15,838 Tencent Holdings Ltd. Internet Software & Services 5,200 86,084 764,028 Egypt 0.1% Commercial International Bank Egypt SAE Banks 3,170 18,754 a Egyptian Financial Group-Hermes Holding Capital Markets 6,491 14,089 32,843 Finland 0.9% Outotec OYJ Construction & Engineering 33,112 345,137 France 3.3% Euler Hermes Group Insurance 1,494 174,328 Legrand SA Electrical Equipment 7,208 399,591 a Lyxor UCITS ETF Eastern Europe (CECE NTR EUR) FC Foreign Equity 3,941 93,765 Neopost SA Technology Hardware, Storage & Peripherals 1,740 122,308 Sanofi Pharmaceuticals 4,092 430,742 1,220,734 Germany 1.3% GFK AG Media 4,851 220,181 Takkt AG Internet & Catalog Retail 15,074 252,282 472,463 Hong Kong 1.1% AIA Group Ltd. Insurance 27,800 150,296 Dairy Farm International Holdings Ltd. Food & Staples Retailing 4,500 48,004 Hong Kong Exchanges & Clearing Ltd. Diversified Financial Services 6,781 152,067 Samsonite International SA Textiles, Apparel & Luxury Goods 10,200 31,784 Sands China Ltd. Hotels, Restaurants & Leisure 1,200 8,934 Techtronic Industries Co. Ltd. Household Durables 10,000 30,193 421,278 India 1.4% a,b Franklin India Growth Fund, Class R6 Foreign Equity 43,702 499,518 Franklin Templeton International Trust Statement of Investments, July 31, 2014 (unaudited) (continued) Indonesia 0.4% Astra International Tbk PT Automobiles 13,500 8,915 Bank Central Asia Tbk PT Banks 58,500 58,543 Jasa Marga Persero Tbk PT Transportation Infrastructure 20,800 11,347 Kalbe Farma Tbk PT Pharmaceuticals 271,000 40,022 Mitra Adiperkasa Tbk PT Multiline Retail 17,900 7,945 Surya Citra Media Tbk PT Media 113,985 37,162 163,934 Ireland 0.9% C&C Group PLC Beverages 61,522 349,092 Italy 1.1% Banca Generali Capital Markets 400 11,204 Prysmian SpA Electrical Equipment 17,641 376,023 387,227 Japan 5.9% Coca-Cola West Company Ltd. Beverages 3,601 60,279 Daito Trust Construction Co. Ltd. Real Estate Management & Development 657 79,674 Fuji Electric Co. Ltd. Electrical Equipment 20,469 106,653 Hitachi Ltd. Electronic Equipment, Instruments & Components 10,137 79,691 Hoya Corp. Electronic Equipment, Instruments & Components 1,818 59,575 INPEX Corp. Oil, Gas & Consumable Fuels 1,599 23,883 ITOCHU Corp. Trading Companies & Distributors 9,171 118,349 KDDI Corp. Wireless Telecommunication Services 553 32,238 Keio Corp. Road & Rail 17,606 141,882 Keyence Corp. Electronic Equipment, Instruments & Components 245 107,758 Mazda Motor Corp. Automobiles 2,987 72,621 Mitsubishi Estate Co. Ltd. Real Estate Management & Development 3,032 75,085 Mitsubishi UFJ Financial Group Inc. Banks 17,106 102,367 Nippon Steel Sumitomo Metal Corp Metals & Mining 18,177 55,501 Panasonic Corp. Household Durables 5,158 63,052 Seven & I Holdings Co. Ltd. Food & Staples Retailing 1,921 80,868 Shin-Etsu Chemical Co. Ltd. Chemicals 1,154 73,815 SoftBank Corp. Wireless Telecommunication Services 1,193 87,814 Sumitomo Mitsui Financial Group Inc. Banks 2,477 102,576 T&D Holdings Inc. Insurance 5,278 67,187 Takeda Pharmaceutical Co. Ltd. Pharmaceuticals 2,864 131,604 a The Tokyo Electric Power Co. Inc. Electric Utilities 12,477 49,122 TOTO Ltd. Building Products 5,901 74,745 Toyota Industries Corp. Auto Components 2,810 138,492 Toyota Motor Corp. Automobiles 2,971 177,243 2,162,074 Kuwait 0.1% Agility Public Warehousing Co. KSC Air Freight & Logistics 5,955 16,818 Kuwait Projects Co. Holding KSC Diversified Financial Services 6,401 16,722 National Bank of Kuwait SAK Banks 4,097 14,029 47,569 Luxembourg 0.1% L'Occitane International SA Specialty Retail 13,500 34,838 Malaysia 0.3% a,c 7-Eleven Malaysia Holdings Bhd., 144A Food & Staples Retailing 32,100 19,278 Nestle (Malaysia) Bhd. Food Products 2,600 54,570 Franklin Templeton International Trust Statement of Investments, July 31, 2014 (unaudited) (continued) Public Bank Bhd. Banks 3,500 21,655 95,503 Mexico 0.6% a db x-trackers MSCI Mexico TRN Index UCITS ETF dr Foreign Equity 35,637 219,123 Netherlands 3.4% Fugro NV, IDR Energy Equipment & Services 8,654 333,196 Koninklijke Boskalis Westminster NV Construction & Engineering 8,281 442,228 Reed Elsevier NV Media 21,231 477,866 1,253,290 Norway 0.8% TGS Nopec Geophysical Co. ASA Energy Equipment & Services 10,647 303,208 Oman 0.0% † Bank Muscat SAOG Banks 10,156 18,359 Qatar 0.0% † Qatar National Bank Banks 355 17,648 Russia 0.5% a db x-trackers MSCI Russia Capped Index ETF Foreign Equity 7,277 187,601 Singapore 0.8% DBS Group Holdings Ltd. Banks 3,000 43,816 Ezion Holdings Ltd. Energy Equipment & Services 24,000 41,363 Global Logistic Properties Ltd. Real Estate Management & Development 21,000 46,966 OSIM International Ltd. Specialty Retail 14,000 32,208 Parkson Retail Asia Ltd. Multiline Retail 2,000 1,218 c Parkson Retail Asia Ltd., 144A Multiline Retail 9,000 5,483 Singapore Exchange Ltd. Diversified Financial Services 13,000 73,571 Singapore Technologies Engineering Ltd. Aerospace & Defense 6,000 18,277 Singapore Telecommunications Ltd. Diversified Telecommunication Services 10,000 32,625 295,527 South Africa 0.6% a iShares MSCI South Africa UCITS ETF Foreign Equity 2,348 83,155 a Lyxor ETF South Africa FTSE JSE Top 40 EUR Foreign Equity 3,041 134,865 218,020 South Korea 2.3% a CJ E&M Corp. Media 686 26,025 a GS Engineering & Construction Corp. Construction & Engineering 1,768 67,590 Hana Financial Group Inc. Banks 1,563 63,706 Hyundai Glovis Co. Ltd. Air Freight & Logistics 183 46,996 Hyundai Motor Co. Automobiles 433 103,406 Hyundai Wia Corp. Auto Components 251 46,025 Kia Motors Corp. Automobiles 930 55,094 POSCO Metals & Mining 120 39,397 Samsung C&T Corp. Trading Companies & Distributors 676 48,464 Samsung Electronics Co. Ltd. Semiconductors & Semiconductor Equipment 154 201,189 a Sapphire Technology Co. Ltd. Electronic Equipment, Instruments & Components 1,102 33,875 Shinsegae International Co. Ltd. Specialty Retail 349 30,724 SK C&C Co., Ltd. IT Services 286 46,878 SL Corp. Auto Components 1,257 25,556 834,925 Spain 1.0% a Mediaset Espana Comunicacion SA Media 30,792 359,106 Sri Lanka 0.1% Nestle Lanka PLC Food Products 2,132 34,381 Franklin Templeton International Trust Statement of Investments, July 31, 2014 (unaudited) (continued) Switzerland 0.5% a Dufry AG Specialty Retail 384 65,951 Roche Holding AG Pharmaceuticals 451 131,345 197,296 Taiwan 1.2% Cathay Financial Holding Co. Ltd. Insurance 40,650 68,151 China Communications Media Group Co. Ltd. Software 2,000 18,429 Chroma Ate Inc. Electronic Equipment, Instruments & Components 16,000 42,579 a E Ink Holdings Inc. Electronic Equipment, Instruments & Components 65,000 41,622 a Egis Technology Inc. Electronic Equipment, Instruments & Components 6,000 18,759 Epistar Corp. Semiconductors & Semiconductor Equipment 7,000 15,368 GeoVision Inc. Electronic Equipment, Instruments & Components 8,000 32,732 Lion Travel Service Co. Ltd. Hotels, Restaurants & Leisure 8,000 27,543 Phison Electronics Corp. Semiconductors & Semiconductor Equipment 6,000 44,408 President Chain Store Corp. Food & Staples Retailing 3,000 23,901 Taiwan Semiconductor Manufacturing Co. Ltd. Semiconductors & Semiconductor Equipment 24,570 98,895 432,387 Thailand 0.6% AP Thailand PCL, fgn. Real Estate Management & Development 109,000 23,029 BEC World PCL, fgn. Media 11,000 17,089 CP ALL PCL, fgn. Food & Staples Retailing 5,100 7,329 Kasikornbank PCL, fgn. Banks 9,200 60,600 MK Restaurant Group PCL, fgn. Hotels, Restaurants & Leisure 4,800 9,582 PTT PCL, fgn. Oil, Gas & Consumable Fuels 3,400 33,699 The Siam Cement PCL, fgn. Construction Materials 2,300 30,728 Siam Commercial Bank PCL, fgn. Banks 4,790 26,491 208,547 United Arab Emirates 0.1% Emaar Properties PJSC Real Estate Management & Development 6,101 16,228 Emirates REIT CEIC Ltd. Real Estate Investment Trusts (REITs) 8,631 12,860 First Gulf Bank PJSC Banks 3,653 18,101 47,189 United Kingdom 8.4% Ashmore Group PLC Capital Markets 72,348 430,093 The Berkeley Group Holdings PLC Household Durables 10,328 425,149 a Carpetright PLC Specialty Retail 7,319 64,678 Clarkson PLC Marine 4,025 148,904 De La Rue PLC Commercial Services & Supplies 25,165 309,485 Drax Group PLC Independent Power & Renewable Electricity Producers 19,335 227,434 Hiscox Ltd. Insurance 30,879 351,028 Imperial Tobacco Group PLC Tobacco 7,685 332,694 International Personal Finance PLC Consumer Finance 47,562 441,958 ITE Group PLC Media 38,679 130,608 Reckitt Benckiser Group PLC Household Products 1,784 157,478 Rio Tinto Ltd. Metals & Mining 353 21,778 Savills PLC Real Estate Management & Development 5,017 50,268 3,091,555 United States 48.3% a Actavis PLC Pharmaceuticals 2,200 471,372 Aflac Inc. Insurance 1,800 107,532 Franklin Templeton International Trust Statement of Investments, July 31, 2014 (unaudited) (continued) a Amazon.com Inc. Internet & Catalog Retail American Tower Corp. Real Estate Investment Trusts (REITs) Anadarko Petroleum Corp. Oil, Gas & Consumable Fuels a ANSYS Inc. Software Apple Inc. Technology Hardware, Storage & Peripherals a Biogen Idec Inc. Biotechnology The Boeing Co. Aerospace & Defense BorgWarner Inc. Auto Components Bristol-Myers Squibb Co. Pharmaceuticals a Cavium Inc. Semiconductors & Semiconductor Equipment a Celgene Corp. Biotechnology a Cerner Corp. Health Care Technology a Chart Industries Inc. Machinery a Charter Communications Inc., A Media a Cognizant Technology Solutions Corp., A IT Services a Colfax Corp. Machinery a Concho Resources Inc. Oil, Gas & Consumable Fuels Cummins Inc. Machinery Cytec Industries Inc. Chemicals a DaVita HealthCare Partners Inc. Health Care Providers & Services Discover Financial Services Consumer Finance Ecolab Inc. Chemicals a Facebook Inc., A Internet Software & Services a Gilead Sciences Inc. Biotechnology Google Inc., A Internet Software & Services a HD Supply Holdings Inc. Trading Companies & Distributors a Hilton Worldwide Holdings Inc. Hotels, Restaurants & Leisure Honeywell International Inc. Aerospace & Defense a Hub Group Inc., A Air Freight & Logistics a Illumina Inc. Life Sciences Tools & Services Intercontinental Exchange Inc. Diversified Financial Services a Jazz Pharmaceuticals PLC Pharmaceuticals Kansas City Southern Road & Rail a Liberty Ventures, A Internet & Catalog Retail a LinkedIn Corp., A Internet Software & Services a Lyxor ETF MSCI World Energy TR-USD Energy a Lyxor UCITS ETF S&P 500 Capped Financials Sector Diversified Financial Services MasterCard Inc., A IT Services McKesson Corp. Health Care Providers & Services Mead Johnson Nutrition Co., A Food Products a Michael Kors Holdings Ltd. Textiles, Apparel & Luxury Goods Microchip Technology Inc. Semiconductors & Semiconductor Equipment a Monster Beverage Corp. Beverages National Oilwell Varco Inc. Energy Equipment & Services a NetSuite Inc. Software Nielsen NV Professional Services NIKE Inc., B Textiles, Apparel & Luxury Goods a NOW Inc. Trading Companies & Distributors Oceaneering International Inc. Energy Equipment & Services Oracle Corp. Software Pall Corp. Machinery Perrigo Co. PLC Pharmaceuticals Praxair Inc. Chemicals Precision Castparts Corp. Aerospace & Defense a The Priceline Group Inc. Internet & Catalog Retail QUALCOMM Inc. Communications Equipment a Quintiles Transnational Holdings Inc. Life Sciences Tools & Services Resmed Inc., CDI Health Care Equipment & Supplies Rockwell Automation Inc. Electrical Equipment Roper Industries Inc. Industrial Conglomerates Ross Stores Inc. Specialty Retail Franklin Templeton International Trust Statement of Investments, July 31, 2014 (unaudited) (continued) a Salesforce.com Inc. Software SanDisk Corp. Technology Hardware, Storage & Peripherals a SBA Communications Corp. Wireless Telecommunication Services Schlumberger Ltd. Energy Equipment & Services a Signature Bank Banks a Sirius XM Holdings Inc. Media a Source Markets PLC - Financials S&P US Select Source ETF Diversified Financial Services Starbucks Corp. Hotels, Restaurants & Leisure a Stericycle Inc. Commercial Services & Supplies a SVB Financial Group Banks T. Rowe Price Group Inc. Capital Markets Time Warner Inc. Media Tractor Supply Co. Specialty Retail a Trimble Navigation Ltd. Electronic Equipment, Instruments & Components a Under Armour Inc., A Textiles, Apparel & Luxury Goods Union Pacific Corp. Road & Rail a United Rentals Inc. Trading Companies & Distributors Visa Inc., A IT Services The Walt Disney Co. Media Wells Fargo & Co. Banks Whole Foods Market Inc. Food & Staples Retailing Wynn Resorts Ltd. Hotels, Restaurants & Leisure Xilinx Inc. Semiconductors & Semiconductor Equipment Total Common Stocks and Other Equity Interests (Cost $28,060,806) Participatory Notes 0.3% Saudi Arabia 0.3% HSBC Bank PLC, Abdullah A.M. Al-khodari Sons Co., 2/12/16 Construction & Engineering Banque Saudi Fransi, 2/23/15 Banks a Dar Al Arkan Real Estate Development Co., 8/10/15 Real Estate Management & Development c Etihad Etisalat Co., 144A, 12/05/14 Wireless Telecommunication Services National Industrialization Co., 10/31/16 Industrial Conglomerates Samba Financial Group, 6/29/17 Industrial Conglomerates Saudi Basic Industries Corp., 10/31/16 Chemicals Merrill Lynch International & Co. CV, Al Tayyar Travel Group, 6/10/15 Hotels, Restaurants & Leisure Total Participatory Notes (Cost $89,957) Preferred Stocks 1.0% Brazil 0.7% Cia de Saneamento do Parana, pfd. Water Utilities Itausa - Investimentos Itau SA, pfd. Banks Petroleo Brasileiro SA, pfd. Oil, Gas & Consumable Fuels Suzano Papel e Celulose SA, pfd., A Paper & Forest Products Vale SA, pfd., A Metals & Mining South Korea 0.3% Semiconductors & Semiconductor Samsung Electronics Co. Ltd., pfd. Equipment 98 Total Preferred Stocks (Cost $332,203) Franklin Templeton International Trust Statement of Investments, July 31, 2014 (unaudited) (continued) Total Investments before Short Term Investments (Cost $28,482,966) Short Term Investments (Cost $435,000) 1.2% Principal Amount U.S. Government and Agency Securities 1.2% United States 1.2% d FHLB, 8/01/14 $ Total Investments (Cost $28,917,966) 99.7% Other Assets, less Liabilities 0.3% Net Assets 100.0% $  Rounds to less than 0.1% of net assets. a Non-income producing. b The Franklin India Growth Fund is an affiliated open-end management investment company. c Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Trust's Board of Trustees. At July 31, 2014, the aggregate value of these securities was $38,117, representing 0.10% of net assets. d The security is traded on a discount basis with no stated coupon rate. At July 31, 2014, the Fund had the following forward ex change contracts outstanding. See Note 3. Forward Exchange Contracts Contract Settlement Unrealized Unrealized Currency Counterparty a Type Quantity Date Appreciation Depreciation Japanese Yen BKF Sell $ 12/24/14 $ $ - Net unrealized appreciation (depreciation) $ a May be comprised of multiple contracts with the same counterparty , currency and settlement date. A BBREVIATIONS Counterparty BKF - Deutsche Bank AG Selected Portfolio ADR - American Depositary Receipt CDI - Clearing House Electronic Subregister System Depositary Interest ETF - Exchange Traded Fund FHLB - Federal Home Loan Bank IDR - International Depositary Receipt Franklin Templeton International Trust Statement of Investments, July 31, 2014 (unaudited) Templeton Foreign Smaller Companies Fund Industry Shares Value Closed End Funds (Cost $1,959,883) 1.1% Thailand 1.1% True Telecommunication Growth Infrastructure Fund Diversified Financial Services 6,179,200 $ 1,977,498 Common Stocks 96.1% Bahamas 1.3% a Steiner Leisure Ltd. Diversified Consumer Services 58,463 2,333,258 Belgium 1.2% a Ontex Group NV Personal Products 47,610 1,141,036 a,b Ontex Group NV, 144A Personal Products 40,280 965,363 2,106,399 Brazil 1.4% Companhia de Saneamento de Minas Gerais Water Utilities 144,200 2,359,042 Canada 7.3% AGF Management Ltd. Capital Markets 148,800 1,613,371 Enerflex Ltd. Energy Equipment & Services 111,400 1,886,386 Ensign Energy Services Inc. Energy Equipment & Services 220,700 3,552,984 HudBay Minerals Inc. Metals & Mining 529,130 5,683,724 12,736,465 China 6.6% China Medical System Holdings Ltd. Pharmaceuticals 1,788,000 2,210,156 China ZhengTong Auto Services Holdings Ltd. Specialty Retail 330,000 183,945 Haier Electronics Group Co. Ltd. Household Durables 995,300 2,870,261 Hilong Holding Ltd. Energy Equipment & Services 159,300 90,028 Minth Group Ltd. Auto Components 2,190,000 4,216,022 Yingde Gases Chemicals 1,805,500 1,977,858 11,548,270 Finland 1.8% Amer Sports OYJ Leisure Products 159,140 3,142,820 Germany 6.8% DMG MORI SEIKI AG Machinery 79,290 2,433,749 Gerresheimer AG Life Sciences Tools & Services 48,180 3,335,074 a Grand City Properties S.A. Real Estate Management & Development 12,956 161,325 Leoni AG Auto Components 27,910 1,917,388 a MorphoSys AG Life Sciences Tools & Services 27,240 2,615,746 Rational AG Machinery 4,180 1,360,254 11,823,536 Hong Kong 10.8% Luk Fook Holdings (International) Ltd. Specialty Retail 1,069,000 3,324,181 MIE Holdings Corp. Oil, Gas & Consumable Fuels 9,224,000 1,571,025 NewOcean Energy Holdings Ltd. Oil, Gas & Consumable Fuels 5,882,000 4,045,220 Samsonite International SA Textiles, Apparel & Luxury Goods 1,038,000 3,234,479 Techtronic Industries Co. Ltd. Household Durables 1,477,090 4,459,772 Value Partners Group Ltd. Capital Markets 2,979,700 2,179,945 18,814,622 India 2.3% LIC Housing Finance Ltd. Thrifts & Mortgage Finance 830,104 3,971,284 Indonesia 1.2% a,c Sakari Resources Ltd. Metals & Mining 1,342,000 2,017,142 Italy 4.5% Amplifon SpA Health Care Providers & Services 359,290 2,150,309 Marr SpA Food & Staples Retailing 126,626 2,100,595 Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Templeton International Trust Statement of Investments, July 31, 2014 (unaudited) (continued) a Sorin SpA Health Care Equipment & Supplies Japan 9.5% Aderans Co. Ltd. Personal Products Asics Corp. Textiles, Apparel & Luxury Goods Iida Group Holdings Co. Ltd. Household Durables Keihin Corp. Auto Components Kobayashi Pharmaceutical Co. Ltd. Personal Products Tsumura & Co. Pharmaceuticals Netherlands 3.0% Aalberts Industries NV Machinery Arcadis NV Construction & Engineering Norway 1.3% Fred. Olsen Energy ASA Energy Equipment & Services Philippines 3.0% Energy Development Corp. Independent Power & Renewable Electricity Producers Vista Land & Lifescapes Inc. Real Estate Management & Development Portugal 1.1% b CTT-Correios de Portugal SA, 144A Air Freight & Logistics Russia 1.8% d Globaltrans Investment PLC, GDR, Reg S Road & Rail a,d X5 Retail Group NV, GDR, Reg S Food & Staples Retailing Sierra Leone 1.2% a African Minerals Ltd. Metals & Mining Singapore 3.9% Ezion Holdings Ltd. Energy Equipment & Services First Resources Ltd. Food Products South Korea 4.1% BS Financial Group Inc. Banks Daum Communication Corp. Internet Software & Services Sweden 1.1% a,c D Carnegie & Co. AB Real Estate Management & Development  e Oriflame Cosmetics SA, SDR Personal Products Switzerland 2.2% a Basilea Pharmaceutica AG Biotechnology Tecan Group AG Life Sciences Tools & Services Taiwan 2.6% Tripod Technology Corp. Electronic Equipment, Instruments & Components Thailand 1.0% Tisco Financial Group PCL, fgn. Banks Turkey 1.5% Aygaz AS Gas Utilities Franklin Templeton International Trust Statement of Investments, July 31, 2014 (unaudited) (continued) Turk Traktor ve Ziraat Makineleri AS Machinery United Kingdom 13.6% APR Energy PLC Diversified Financial Services Debenhams PLC Multiline Retail Dignity PLC Diversified Consumer Services Homeserve PLC Commercial Services & Supplies a Just Retirement Group PLC Insurance a,b Just Retirement Group PLC, 144A Insurance Laird PLC Electronic Equipment, Instruments & Components Micro Focus International PLC Software a Ophir Energy PLC Oil, Gas & Consumable Fuels SIG PLC Trading Companies & Distributors a Vectura Group PLC Pharmaceuticals Total Common Stocks (Cost $149,779,931) Preferred Stocks (Cost $1,809,209) 0.7% Germany 0.7% Draegerwerk AG & Co. KGAA, pfd. Health Care Equipment & Supplies Total Investments before Short Term Investments (Cost $153,549,023) Short Term Investments (Cost $1,425,917) 0.8% Investments from Cash Collateral Received for Loaned Securities 0.8% United States 0.8% f BNY Mellon Overnight Government Fund, 0.062% Total Investments (Cost $154,974,940) 98.7% Other Assets, less Liabilities 1.3% Net Assets 100.0% $ a Non-income producing. b Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Trust's Board of Trustees. At July 31, 2014, the aggregate value of these securities was $5,052,146, representing 2.90% of net assets. c Security has been deemed illiquid because it may not be able to be sold within seven days. At July 31, 2014, the aggregate value of these securities was $2,017,142, representing 1.16% of net assets. d Security was purchased pursuant to Regulation S under the Securities Act of 1933, which exempts from registration securities offered and sold outside of the United States. Such a security cannot be sold in the United States without either an effective registration statement filed pursuant to the Securities Act of 1933, or pursuant to an exemption from registration. These securities have been deemed liquid under guidelines approved by the Trust's Board of Trustees. At July 31, 2014, the aggregate value of these securities was $3,126,913, representing 1.80% of net assets. e A portion or all of the security is on loan at July 31, 2014. f The rate shown is the annualized seven-day yield at period end. A BBREVIATIONS Selected Portfolio GDR - Global Depositary Receipt SDR - Swedish Depositary Receipt Franklin Templeton International Trust Notes to Statements of Investments (unaudited) 1. ORGANIZATION Franklin Templeton International Trust (Trust) is registered under the Investment Company Act of 1940, as amended, as an open-end management investment company, consisting of four separate funds, three of which are included in this report (Funds). The Franklin India Growth Fund (India Growth Fund) operates using a master fund/feeder fund structure and primarily invests indirectly in the securities of Indian companies through FT (Mauritius) Offshore Investments Limited (Portfolio), an entity registered with and regulated by the Mauritius Financial Services Commission, which shares the same investment objective as the India Growth Fund. The accounting policies of the Portfolio, including the Portfolios security valuation policies, will directly affect the recorded value of the India Growth Funds investment in the Portfolio. The Statement of Investments of the Portfolio is included elsewhere in this report and should be read in conjunction with the India Growth Funds Statement of Investments. At July 31, 2014, the India Growth Fund owned 100% of the outstanding shares of the Portfolio. 2. FINANCIAL INSTRUMENT VALUATION The Funds' investments in financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. The Funds calculate the net asset value (NAV) per share at the close of the New York Stock Exchange (NYSE), generally at 4 p.m. Eastern time (NYSE close) on each day the NYSE is open for trading. Under compliance policies and procedures approved by the Trust's Board of Trustees (the Board), the Funds' administrator has responsibility for oversight of valuation, including leading the cross-functional Valuation and Liquidity Oversight Committee (VLOC). The VLOC provides administration and oversight of the Funds' valuation policies and procedures, which are approved annually by the Board. Among other things, these procedures allow the Funds to utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Equity securities and exchange traded funds listed on an exchange or on the NASDAQ National Market System are valued at the last quoted sale price or the official closing price of the day, respectively. Foreign equity securities are valued as of the close of trading on the foreign stock exchange on which the security is primarily traded or as of the NYSE close, whichever is earlier. The value is then converted into its U.S. dollar equivalent at the foreign exchange rate in effect at the NYSE close on the day that the value of the security is determined. Over-the-counter (OTC) securities are valued within the range of the most recent quoted bid and ask prices. Securities that trade in multiple markets or on multiple exchanges are valued according to the broadest and most representative market. Certain equity securities are valued based upon fundamental characteristics or relationships to similar securities. Investments in open-end mutual funds and non-registered money market funds are valued at the closing net asset value. The India Growth Funds investment in the Portfolio shares is valued at the Portfolios net asset value per share. Valuation of securities by the Portfolio is discussed in Note 2 of the Portfolios Notes to Statement of Investments, which are included elsewhere in this report. Debt securities generally trade in the OTC market rather than on a securities exchange. The Funds' pricing services use multiple valuation techniques to determine fair value. In instances where sufficient market activity exists, the pricing services may utilize a market-based approach through which quotes from market makers are used to determine fair value. In instances where sufficient market activity may not exist or is limited, the pricing services also utilize proprietary valuation models which may consider market characteristics such as benchmark yield curves, credit spreads, estimated default rates, anticipated market interest rate volatility, coupon rates, anticipated timing of principal repayments, underlying collateral, and other unique security features in order to estimate the relevant cash flows, which are then discounted to calculate the fair value. Certain derivative financial instruments (derivatives) trade in the OTC market. The Funds pricing services use various techniques including industry standard option pricing models and proprietary discounted cash flow models to determine the fair value of those instruments. The Funds net benefit or obligation under the derivative contract, as measured by the fair value of the contract, is included in net assets. The Funds have procedures to determine the fair value of financial instruments for which market prices are not reliable or readily available. Under these procedures, the VLOC convenes on a regular basis to review such financial instruments and considers a number of factors, including significant unobservable valuation inputs, when arriving at fair value. The VLOC primarily employs a market-based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. An income-based valuation approach may also be used in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. The VLOC employs various methods for calibrating these valuation approaches including a regular review of key inputs and assumptions, transactional back-testing or disposition analysis, and reviews of any related market activity. Trading in securities on foreign securities stock exchanges and OTC markets may be completed before the daily NYSE close. In addition, trading in certain foreign markets may not take place on every NYSE business day. Occasionally, events occur between the time at which trading in a foreign security is completed and the close of the NYSE that might call into question the reliability of the value of a portfolio security held by the fund. As a result, differences may arise between the value of the Funds portfolio securities as determined at the foreign market close and the latest indications of value at the close of the NYSE. In order to minimize the potential for these differences, the VLOC monitors price movements following the close of trading in foreign stock markets through a series of country specific market proxies (such as baskets of American Depositary Receipts, futures contracts and exchange traded funds). These price movements are measured against established trigger thresholds for each specific market proxy to assist in determining if an event has occurred that may call into question the reliability of the values of the foreign securities held by the Funds. If such an event occurs, the securities may be valued using fair value procedures, which may include the use of independent pricing services. At July 31, 2014, a market event occurred resulting in a portion of the securities held by the Franklin World Perspectives Fund and the Templeton Foreign Smaller Companies Fund being valued using fair value procedures. Also, when the last day of the reporting period is a non-business day, certain foreign markets may be open on those days that the NYSE is closed, which could result in differences between the value of the Funds portfolio securities on the last business day and the last calendar day of the reporting period. Any significant security valuation changes due to an open foreign market are adjusted and reflected by the Funds for financial reporting purposes. 3. DERIVATIVE FINANCIAL INSTRUMENTS The Franklin World Perspectives Fund invested in derivatives in order to manage risk or gain exposure to various other investments or markets. Derivatives are financial contracts based on an underlying or notional amount, require no initial investment or an initial net investment that is smaller than would normally be required to have a similar response to changes in market factors, and require or permit net settlement. Derivatives contain various risks including the potential inability of the counterparty to fulfill their obligations under the terms of the contract, the potential for an illiquid secondary market, and/or the potential for market movements. The Franklin World Perspectives Fund entered into OTC forward exchange contracts primarily to manage and/or gain exposure to certain foreign currencies. A forward exchange contract is an agreement between the fund and a counterparty to buy or sell a foreign currency for a specific exchange rate on a future date. 4. INCOME TAXES At July 31, 2014, the cost of investments and net unrealized appreciation (depreciation) for income tax purposes were as follows: Templeton Franklin Foreign World Smaller Franklin India Perspectives Companies Grow th Fund * Fund Fund Cost of investments $ 63,431,051 $ 29,412,915 $ 156,789,399 Unrealized appreciation $ 23,119,147 $ 8,041,600 $ 35,874,223 Unrealized depreciation (1,523,725 ) (809,120 ) (20,764,966 ) Net unrealized appreciation (depreciation) $ 21,595,422 $ 7,232,480 $ 15,109,257 *Includes the holdings of the Portfolio. 5. CONCENTRATION OF RISK Investing in foreign securities may include certain risks and considerations not typically associated with investing in U.S. securities, such as fluctuating currency values and changing local and regional economic, political and social conditions, which may result in greater market volatility. In addition, certain foreign securities may not be as liquid as U.S. securities. The Franklin India Growth Fund invests in Indian equity securities through the Portfolio that may include certain risks and considerations not typically associated with investing in U.S. securities, such as fluctuating currency values, less liquidity, expropriation, confiscatory taxation, nationalization, exchange control regulations (including currency blockage), differing legal standards and changing local and regional economic, political and social conditions, which may result in greater market volatility. 6. FAIR VALUE MEASUREMENTS The Funds follow a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Funds’ own market assumptions (unobservable inputs). These inputs are used in determining the value of the Funds’ financial instruments and are summarized in the following fair value hierarchy: Level 1 – quoted prices in active markets for identical financial instruments Level 2 – other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) Level 3 – significant unobservable inputs (including the Funds’ own assumptions in determining the fair value of financial instruments) The input levels are not necessarily an indication of the risk or liquidity associated with financial instruments at that level. For movements between the levels within the fair value hierarchy, the Funds have adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. Additionally, at July 31, 2014, due to market events, the Franklin World Perspectives Fund and the Templeton Foreign Smaller Companies Fund employed fair value procedures to value $4,894,111 and $33,952,827, of their holdings, respectively. Such procedures resulted in a temporary transfer of financial instruments from Level 1 to Level 2 within the fair value hierarchy. A summary of inputs used as of July 31, 2014, in valuing the Funds assets carried at fair value, is as follows: Level 1 Level 2 Level 3 Total Franklin India Grow th Fund Assets: Investments in Securities: Equity Investments: a $ $ - $ - $ Mutual Funds - - Total Investments in Securities $ $ - $ - $ Franklin World Perspectives Fund Assets: Investments in Securities: Equity Investments: Hong Kong $ $ $ - $ Indonesia - - Netherlands - - Spain - - United Kingdom - All other Equity Investments a,b - - Participatory Notes - - Short Term Investments - - Total Investments in Securities $ $ $ - $ Other Financial Instruments: Forw ard Exchange Contracts $ - $ $ - $ Templeton Foreign Smaller Companies Fund Assets: Investments in Securities: Closed End Funds $ $ - $ - $ Equity Investments: Indonesia - - Netherlands - - Russia - Sierra Leone - - United Kingdom - - All other Equity Investments a,b - - c Short Term Investments - - Total Investments in Securities $ a For detailed categories, see the accompanying Statements of Investments. b Includes common and preferred stocks as w ell as other equity investments. c Includes securities determined to have no value at July 31, 2014. A reconciliation of assets in which Level 3 inputs are used in determining fair value is presented when there are significant Level 3 financial instruments at the end of the period. The reconciliation of assets for the nine months ended July 31, 2014, is as follows: Net Change in Unrealized Appreciation Balance at Transfers Into (Depreciation) on Beginning Purchases (Out of) Level Cost Basis Net Realized Gain Net Unrealized Gain Balance at End of Assets Held at of Period (Sales) 3 Adjustments (Loss) (Loss) Period Period End Templeton Foreign Smaller Companies Fund Assets: Investments in Securities: Indonesia $ 2,025,748 $ - $ - $ - $ - $ $ $ Sweden - a - a - Total $ 2,025,748 $ - $ - $ - $ - $ $2,017,142 $ a Includes securities determined to have no value. Significant unobservable valuation inputs developed by the VLOC for material Level 3 financial instruments and impact to fair value as a result of changes in unobservable valuation inputs as of July 31, 2014, are as follows: Impact to Fair Fair Value at End Value if Input Description of Period Valuation Technique Unobservable Inputs Amount Increases a Assets: Investments in Securities Equity Investments: Indonesia 2,017,142 Market approach Offer price 1.88 SGD Increase Discount for lack of Market comparables marketability 0-10 % Decrease b All Other Investments c - Total $ 2,017,142 a Represents the directional change in the fair value of the Level 3 investments that w ould result from a significant and reasonable increase in the corresponding input. A significant and reasonable decrease in the input w ould have the opposite effect. Significant impacts, if any, to fair value and/or net assets have been indicated. b Represents a significant impact to fair value and net assets. c Includes securities determined to have no value. Abbreviation List SGD - Singapore Dollar 7. NEW ACCOUNTING PRONOUNCEMENTS In June 2014, the Financial Accounting Standards Board issued Accounting Standards Update (ASU) No. 2014-11, Transfers and Servicing (Topic 860), Repurchase-to-Maturity Transactions, Repurchase Financings, and Disclosures. The ASU changes the accounting for certain repurchase agreements and expands disclosure requirements related to repurchase agreements, securities lending, repurchase-to-maturity and similar transactions. The ASU is effective for interim and annual reporting periods beginning after December 15, 2014. Management is currently evaluating the impact, if any, of applying this provision. 8. SUBSEQUENT EVENTS The Funds have evaluated subsequent events through the issuance of the Statements of Investments and determined that no events have occurred that require disclosure. For additional information on the Funds' significant accounting policies, please refer to the Funds' most recent semiannual or annual shareholder report. FT (Mauritius) Offshore Investments Limited Statement of Investments, July 31, 2014 (unaudited) (Expressed in U.S. Dollars) Shares/Rights Value Common Stocks and Other Equity Interests 96.2% India 96.2% Auto Components 3.6% Balkrishna Industries Ltd. 84,147 $ 1,100,491 Bosch Ltd. 4,864 1,075,666 Exide Industries Ltd. 356,000 965,324 3,141,481 Automobiles 4.5% Mahindra & Mahindra Ltd. 127,790 2,540,606 Tata Motors Ltd., A 269,000 1,306,908 3,847,514 Banks 23.4% Axis Bank Ltd. 190,000 1,229,486 Bank of Baroda 27,200 391,077 Corporation Bank Ltd. 28,135 164,266 HDFC Bank Ltd. 219,400 3,020,441 ICICI Bank Ltd. 162,000 3,940,649 IndusInd Bank Ltd. 298,863 2,765,550 Kotak Mahindra Bank Ltd. 114,000 1,795,328 Punjab National Bank Ltd. 79,000 1,247,654 State Bank of India 55,852 2,250,267 Union Bank of India Ltd. 12,000 37,939 Yes Bank Ltd. 379,000 3,386,309 20,228,966 Chemicals 3.8% Asian Paints Ltd. 209,000 2,171,453 a Pidilite Industries Ltd. 157,000 964,090 Rallis India Ltd. 50,000 178,887 3,314,430 Construction & Engineering 6.3% Larsen & Toubro Ltd. 196,000 4,868,361 Voltas Ltd. 191,292 607,472 5,475,833 Construction Materials 3.2% Ramco Cements Ltd. 114,000 532,678 Shree Cements Ltd. 9,392 1,141,526 Ultra Tech Cement Ltd. 28,000 1,119,838 2,794,042 Consumer Finance 0.7% Mahindra & Mahindra Financial Services Ltd. 156,000 605,915 Diversified Financial Services 2.4% Credit Analysis and Research Ltd. 71,000 1,405,930 Crisil Ltd. 22,500 659,227 2,065,157 Food Products 1.1% Kaveri Seed Co. Ltd. 14,000 168,657 Nestle India Ltd. 9,500 804,029 972,686 Gas Utilities 1.2% GAIL India Ltd. 145,800 1,050,612 Hotels, Restaurants & Leisure 0.5% a Indian Hotels Co. Ltd., rts., 8/20/14 56,216 36,391 a Indian Hotels Co. Ltd. 249,853 388,674 425,065 Industrial Conglomerates 1.1% Aditya Birla Nuvo Ltd. 37,000 902,408 Quarterly Statement of Investments | See Notes to Statement of Investments. FT (Mauritius) Offshore Investments Limited Statement of Investments, July 31, 2014 (unaudited) (continued) (Expressed in U.S. Dollars) IT Services 10.0% HCL Technologies Ltd. 63,500 1,630,520 Infosys Ltd. 91,800 5,102,325 Tata Consultancy Services Ltd. 32,542 1,385,030 Wipro Ltd. 56,000 502,756 8,620,631 Machinery 3.6% Cummins India Ltd. 160,800 1,658,453 Eicher Motors Ltd. 10,300 1,442,213 3,100,666 Media 1.3% Jagran Prakashan Ltd. 560,933 1,106,026 Metals & Mining 1.1% Hindalco Industries Ltd. 290,000 917,579 Oil, Gas & Consumable Fuels 5.5% Bharat Petroleum Corp. Ltd. 144,048 1,381,486 Coal India Ltd. 100,000 609,281 Great Eastern Shipping Co. Ltd. 96,000 580,312 Gujarat Mineral Development Corp. Ltd. 410,000 1,044,720 Hindustan Petroleum Corp. Ltd. 58,000 382,404 a Petronet LNG Ltd. 127,000 383,485 Reliance Industries Ltd. 21,000 348,873 4,730,561 Personal Products 1.5% Marico Ltd. 310,000 1,307,984 Pharmaceuticals 8.1% Cadila Healthcare Ltd. 49,000 905,110 Dr. Reddy's Laboratories Ltd. 46,000 2,132,613 Pfizer Ltd. 31,305 702,043 Sun Pharmaceutical Industries Ltd. 95,000 1,240,467 Torrent Pharmaceuticals Ltd. 161,000 1,978,369 6,958,602 Textiles, Apparel & Luxury Goods 1.0% Titan Co. Ltd. 158,778 894,249 Thrifts & Mortgage Finance 4.7% Housing Development Finance Corp. Ltd. 229,788 4,050,272 Transportation Infrastructure 1.2% a Gujarat Pipavav Port Ltd. 435,000 1,045,925 Wireless Telecommunication Services 6.4% a Bharti Airtel Ltd. 790,000 4,860,936 Idea Cellular Ltd. 250,000 646,933 5,507,869 Total Common Stocks and Other Equity Interests (Cost $60,680,270) 83,064,473 Other Assets, less Liabilities 3.8% 3,309,862 Net Assets 100.0% $ 86,374,335 a Non-income producing. FT (Mauritius) Offshore Investments Limited Notes to Statement of Investments (unaudited) (Expressed in U.S. Dollars) 1. ORGANIZATION FT (Mauritius) Offshore Investments Limited (Portfolio) is registered with and regulated by the Mauritius Financial Services Commission. The Portfolio was formed for the purpose of facilitating the Franklin India Growth Funds (Fund) purchase of securities of a wide selection of Indian companies, consistent with the Funds investment strategies and has elected to be treated as a disregarded entity for United States federal income tax purposes. At July 31, 2014, the Fund owned 100% of the Portfolio. The following summarizes the Portfolio's significant accounting policies. 2. FINANCIAL INSTRUMENT VALUATION The Portfolios investments in financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. The Portfolio calculates the net asset value (NAV) per share at the close of the New York Stock Exchange (NYSE), generally at 4 p.m. Eastern time (NYSE close) on each day the NYSE is open for trading. Under compliance policies and procedures approved by the Funds Board of Trustees (the Board), the Funds administrator has responsibility for oversight of valuation, including leading the cross-functional Valuation and Liquidity Oversight Committee (VLOC). The VLOC provides administration and oversight of the Portfolios valuation policies and procedures, which are approved annually by the Board. Among other things, these procedures allow the Portfolio to utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Equity securities listed on an exchange or on the NASDAQ National Market System are valued at the last quoted sale price or the official closing price of the day, respectively. Foreign equity securities are valued as of the close of trading on the foreign stock exchange on which the security is primarily traded or as of the NYSE close, whichever is earlier. The value is then converted into its U.S. dollar equivalent at the foreign exchange rate in effect at the NYSE close on the day that the value of the security is determined. Over-the-counter (OTC) securities are valued within the range of the most recent quoted bid and ask prices. Securities that trade in multiple markets or on multiple exchanges are valued according to the broadest and most representative market. Certain equity securities are valued based upon fundamental characteristics or relationships to similar securities. The Portfolio follows the Funds procedures to determine the fair value of financial instruments for which market prices are not reliable or readily available. Under these procedures, the VLOC convenes on a regular basis to review such financial instruments and considers a number of factors, including significant unobservable valuation inputs, when arriving at fair value. The VLOC primarily employs a market-based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. An income-based valuation approach may also be used in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. The VLOC employs various methods for calibrating these valuation approaches including a regular review of key inputs and assumptions, transactional back-testing or disposition analysis, and reviews of any related market activity. Trading in securities on foreign securities stock exchanges and OTC markets may be completed before the daily NYSE close. In addition, trading in certain foreign markets may not take place on every NYSE business day. Occasionally, events occur between the time at which trading in a foreign security is completed and the close of the NYSE that might call into question the reliability of the value of a portfolio security held by the Portfolio. As a result, differences may arise between the value of the Portfolios portfolio securities as determined at the foreign market close and the latest indications of value at the close of the NYSE. In order to minimize the potential for these differences, the VLOC monitors price movements following the close of trading in foreign stock markets through a series of country specific market proxies (such as baskets of American Depositary Receipts, futures contracts and exchange traded funds). These price movements are measured against established trigger thresholds for each specific market proxy to assist in determining if an event has occurred that may call into question the reliability of the values of the foreign securities held by the Portfolio. If such an event occurs, the securities may be valued using fair value procedures, which may include the use of independent pricing services. Also, when the last day of the reporting period is a non-business day, certain foreign markets may be open on those days that the NYSE is closed, which could result in differences between the value of the Portfolios portfolio securities on the last business day and the last calendar day of the reporting period. Any significant security valuation changes due to an open foreign market are adjusted and reflected by the Portfolio for financial reporting purposes. 3. CONCENTRATION OF RISK Investing in Indian equity securities through the Portfolio may include certain risks and considerations not typically associated with investing in U.S. securities, such as fluctuating currency values, less liquidity, expropriation, confiscatory taxation, nationalization, exchange control regulations (including currency blockage), differing legal standards and changing local and regional economic, political and social conditions, which may result in greater market volatility. 4. FAIR VALUE MEASUREMENTS The Portfolio follows a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Portfolios own market assumptions (unobservable inputs). These inputs are used in determining the value of the Portfolios financial instruments and are summarized in the following fair value hierarchy: Level 1  quoted prices in active markets for identical financial instruments Level 2  other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) Level 3  significant unobservable inputs (including the Portfolios own assumptions in determining the fair value of financial instruments) The input levels are not necessarily an indication of the risk or liquidity associated with financial instruments at that level. For movements between the levels within the fair value hierarchy, the Portfolio has adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. A summary of inputs used as of July 31, 2014, in valuing the Portfolio's assets carried at fair value, is as follows: Level 1 Level 2 Level 3 Total Assets: Investments in Securities: Equity Investments a Hotels, Restaurants & Leisure $ 388,674 $ 36,391 $ - $ 425,065 All Other Equity Investments b 82,639,408 - - 82,639,408 Total Investments in Securities $ 83,028,082 $ 36,391 $ - $ 83,064,473 a Includes common stocks as w ell as other equity investments. b For detailed categories, see the accompanying Statement of Investments. 5. SUBSEQUENT EVENTS The Portfolio has evaluated subsequent events through the issuance of the Statement of Investments and determined that no events have occurred that require disclosure. For additional information on the Portfolio's significant accounting policies, please refer to the Portfolio's most recent semiannual or annual shareholder report. Item 2. Controls and Procedures. (a) Evaluation of Disclosure Controls and Procedures. The Registrant maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the Registrant’s filings under the Securities Exchange Act of 1934 and the Investment Company Act of 1940 is recorded, processed, summarized and reported within the periods specified in the rules and forms of the Securities and Exchange Commission. Such information is accumulated and communicated to the Registrant’s management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. The Registrant’s management, including the principal executive officer and the principal financial officer, recognizes that any set of controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. Within 90 days prior to the filing date of this Quarterly Schedule of Portfolio Holdings on Form N-Q, the Registrant had carried out an evaluation, under the supervision and with the participation of the Registrant’s management, including the Registrant’s principal executive officer and the Registrant’s principal financial officer, of the effectiveness of the design and operation of the Registrant’s disclosure controls and procedures. Based on such evaluation, the Registrant’s principal executive officer and principal financial officer concluded that the Registrant’s disclosure controls and procedures are effective. (b) Changes in Internal Controls. There have been no changes in the Registrant’s internal controls or in other factors that could materially affect the internal controls over financial reporting subsequent to the date of their evaluation in connection with the preparation of this Quarterly Schedule of Portfolio Holdings on Form N-Q. Item 3. Exhibits. (a) Certification pursuant to Section 30a-2 under the Investment Company Act of 1940 of Laura F. Fergerson, Chief Executive Officer - Finance and Administration, and Gaston Gardey, Chief Financial Officer and Chief Accounting Officer. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. FRANKLIN TEMPLETON INTERNATIONAL TRUST By /s/Laura F. Fergerson Laura F. Fergerson Chief Executive Officer – Finance and Administration Date September 25, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/Laura F. Fergerson Laura F. Fergerson Chief Executive Officer – Finance and Administration Date September 25, 2014 By /s/Gaston Gardey Gaston Gardey Chief Financial Officer and Chief Accounting
